Citation Nr: 1727241	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg.  

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of surgical scars to the neck.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to January 2009.  He had service in Southwest Asia from February 2003 to May 2003 and from September 2003 to April 2004.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  In June 2013, the Veteran testified before the undersigned at a video teleconference hearing.  A transcript of that hearing is of record in the Veteran's Legacy Content Manager Documents.  

In August 2015, the Board remanded the Veteran's claims to obtain a medical examination regarding chronic disability resulting from an undiagnosed illness and for a corrective rating action or additional explanation regarding the Veteran's surgical neck scars.  The claim has now been returned to the Board for review.  

Upon reviewing the development since August 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The VA examination has been conducted.  Additionally, the RO has filed a January 2017 rating decision explaining that the May 2013 decision to assign a separate evaluation for unstable scar, right hip, was clearly and unmistakably erroneous when an evaluation for tender scar of the neck was already in effect.  The Veteran is now rated for painful scars of the hip and neck under the same Diagnostic Code.  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The criteria for service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg, have been met.

2.  From February 1, 2009, the Veteran's residuals of surgical scars to the neck is characterized by one characteristic of disfigurement, but not by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  From February 1, 2009, the criteria for a disability rating in excess of 10 percent for residuals of surgical scars to the neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection, by correspondence, including that dated February 2013, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In August 2015, the Board remanded the Veteran's claim to obtain a VA medical examination and opinion as to whether it is at least as likely as not that that any identified neurological sign or symptom represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic, multi-symptom illness.  In a January 2017 opinion, the examiner opined that it was less likely than not that the Veteran's condition resulted from an undiagnosed illness or a chronic, multi-symptom illness.  

The examiner also opined as follows:

[During service] the Veteran was diagnosed with a right upper anterolateral soft tissue mass of the thigh and underwent surgical excision [on February 12, 2008].  The pathology report observed descriptive histological patterns consistent with spine cell lipoma.  Since surgical incisions and deep soft tissues discussion often results and expected outcomes, to include loss of superficial and deep sensation, secondary to an interruption in the nerve fiber, it is as least as likely as not that the Veteran's claimed right leg numbness is related to neurolyses of nerve fibers along the surgical site.

This opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

The January 2017 VA medical opinion satisfies the elements of service connection.  It provides a current diagnosis of restless leg syndrome, as corroborated by the results of a September 2008 sleep study.  The sleep study is located in the Veteran's Legacy Content Manager Documents (VBMS receipt date July 17, 2013, page 3 of 20).  This opinion also provides evidence of an in-service event, a February 2008 surgery.  Finally, there is a nexus opinion linking the current diagnosis and in-service event.  The Veteran is therefore entitled to service connection for his restless leg syndrome.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 1) scar is 5 or more inches (13 or more cm) in length; 2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id.

Under Diagnostic Code 7800, a 10 percent rating is appropriate for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  A 30 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. Id.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Id.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  Id.

The Veteran is rated at 10 percent from February 1, 2009, the day after he was discharged from service.  The Board will consider evidence from that date.  

A January 2015 VA examination reported a left, anterior neck scar that measured 3.4 cm by 0.01 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, no abnormal pigmentation or texture of the head, face, or neck, and no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  A February 2017 VA examination reported a left, anterior neck scar that measured 4.0 cm by 0.5 cm.  There was no elevation, depression, or adherence to underlying tissue, no missing or underlying soft tissue, no abnormal pigmentation or texture of the head, face, or neck, and no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The February 2017 VA examiner reported that the left, anterior neck scar was not tender to palpation.  Taken together, there is no medically reported palpable tissue loss, no gross distortion or asymmetry of one feature or paired set of features, and no multiple characteristics of disfigurement.  A rating in excess of ten percent is not justified.  

In reaching this conclusion, the Board has considered the Veteran's lay statements. This includes his reports during the February 2017 VA examination that the scars in front of his neck itch, scabbed frequently, and are sore.  The Board has also considered the Veteran's testimony from the June 2013 video teleconference hearing that there is worsening pain from his clothes and neck brace rubbing against his scars, that he is self-medicating with cream and ice, and that the scars can make sleeping difficult.  The Board is sympathetic towards the Veteran's condition, but notes that he is already being compensated for painful scars under Diagnostic Code 7804.  To rate the Veteran a second time for pain would amount to the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

The evidence of record does not provide for an additional staged rating during the time of appeal.  A higher rating would not be available under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  


ORDER

Entitlement to service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg, is granted.  

Entitlement to a rating in excess of 10 percent for residuals of surgical scars to the neck is denied.


____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


